          Case 7:19-cv-01395-VB Document 10 Filed 02/14/19 Page 1 of 9



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
CIVIL DIVISION
_________________________________________ X
The Back Nine Indoor Golf LTD, and
T & T Virtual Golf LLC,                                   Civil Action No.: 7:19 CV 1395


                      Plaintiffs,                         COMPLAINT
                                                          [DEMAND FOR JURY TRIAL]


              v.
Infinity Golf & Sports Simulators LLC;
Marty Rasmussen, Individually, and as a
Member of Infinity Golf & Sports Simulators LLC;
Nadine Kelley, Individually, and as an Authorized
Person of Infinity Golf & Sports Simulators LLC,
                      Defendants.
_________________________________________ X


       Plaintiffs, The Back Nine Indoor Golf LTD and T & T Virtual Golf LLC, by and through

their attorney, Adrian C. Hunte, for and by their Complaint against Defendants Infinity Golf &

Sports Simulators LLC; Marty Rasmussen, Individually, and as a Member of Infinity Golf &

Sports Simulators LLC; and Nadine Kelley, Individually, and as an Authorized Person of Infinity

Golf & Sports Simulators LLC, allege as follows:




                                               1
          Case 7:19-cv-01395-VB Document 10 Filed 02/14/19 Page 2 of 9



                               PRELIMINARY STATEMENT


       On or about October 19, 2018, Plaintiffs, The Back Nine Indoor Golf LTD, and T & T

Virtual Golf LLC (“Plaintiffs”), by text message, notified Defendants Infinity Golf & Sports

Simulators LLC, by Marty Rasmussen, (“Defendants” or “Infinity”), of their intention to proceed

with the purchase of golf simulators. Shortly thereafter, the parties entered into an oral

agreement for Defendants to supply custom designed and manufactured commercial golf

simulators for Plaintiffs’ new establishment, TNT Virtual Golf, located in West Nyack, New

York. Defendants were aware of the anticipated on or about opening date of early December

2018, and the importance of delivering all equipment within the six to eight weeks as Tom Allen,

a principal of Plaintiffs, agreed to under the terms of sale contained in the written quote dated

October 25, 2018. (Copy attached as Exhibit “A”).

       Plaintiffs have paid Defendants in full, the amount of $40,000.04, for the goods and

services. (Copies of Paid Infinity Invoices attached as Exhibit “B”). Defendants supplied some

equipment parts, (parts which are useless without the remaining equipment), with $28,400.00

worth of equipment paid for and still undelivered. Due to Defendants’ failure to deliver the golf

simulators, Plaintiffs were forced to purchase from a third-party vendor, Precision Sports, the

necessary basic golf simulators, at additional cost and expense of $37, 152.00, (Copy of

Precision Sports Invoice and Wire Transfer payment attached as Exhibit “C”). Plaintiffs will

have to pay an extra $2,400.00 for software for famous golf courses promised and paid for under

the agreement with Defendants, but not delivered. Plaintiffs have paid rent for December 2018 in

the amount of $13,000.00, and for half of January 2019, in the amount of $4,500.00, without the

ability to be open and to generate income. Plaintiffs have lost revenue in excess of $40,000.00.


                                                  2
          Case 7:19-cv-01395-VB Document 10 Filed 02/14/19 Page 3 of 9



Defendants have refused to supply the goods and have refused to return monies owed to

Plaintiffs paid to Defendants.

       This Complaint seeks avoidance of the agreement, to make Defendants pay to Plaintiffs

monies owed to Plaintiffs, and to pay for damages Plaintiffs have suffered as a result of

Defendants’ failure to perform.

                       PARTIES, JURISDICTION, AND VENUE

                                      PARTIES

1. Plaintiff, The Back Nine Indoor Golf LTD, is incorporated under the laws of the State of New

York, with its principal place of business in New York State, at 2050 East Main Street, Cortlandt

Manor, Westchester County, New York 10567, Telephone Number (914) 671-5012, Email:

tomallen@optonline.net.

2. Plaintiff, T & T Virtual Golf LLC, is a United States Domestic Limited Liability Company,

formed under the laws of the State of New York, and has its principal place of business in the

State of New York at 1186 Balsam Street, Shrub Oak, County of Westchester, New York 10588,

doing business as TNT Virtual Golf, Palisades Mall, 2751 Palisades Center Drive, West Nyack,

New York 10994, Telephone Number (845) 263-0913, Email: info@tntvirtualgolf.com.

3. Upon information and belief, Defendant Infinity Golf & Sports Simulators LLC, is a United

States Domestic Limited Liability Company, formed under the laws of the State of Florida, and

has its principal place of business in the State of Florida, at 9100 16th Place, Unit 1, Vero Beach,

County of Indian River, Florida 32966, Telephone number (702) 290-4266, Email:

design@infinitygolfsim.com.



                                                 3
           Case 7:19-cv-01395-VB Document 10 Filed 02/14/19 Page 4 of 9



4. Upon information and belief, as of September 28, 2018, the Division of Corporations of the

State of Florida has listed Defendant Infinity Golf & Sports Simulators LLC as inactive under

administrative dissolution for failure to file its annual report. Defendants are not registered with

the New York State Secretary of State, to do business in the State of New York.

5. Upon information and belief, Defendant Marty Rasmussen is an individual, a citizen of the

State of Florida, 9100 16th Place, Unit 1, Vero Beach, County of Indian River, Florida 32966,

and is a Member of Defendant Infinity Golf & Sports Simulators LLC. Upon information and

belief, Defendant Nadine Kelley, is an individual and a citizen of the State of Florida, 5976 20th

Street, 137, Vero Beach, County of Indian River, Florida 32966. Defendant Marty Rasmussen is

listed with the Florida Secretary of State, Division of Corporations, as the Registered Agent, and

Nadine Kelley is listed as an Authorized Person, for Defendant Infinity Golf & Sports

Simulators LLC, 9100 16th Place, Unit 1, Vero Beach, County of Indian River, Florida 32966,

Telephone number (702) 290-4266, Email: marty@infinitygolfsim.com;

nadine@infinitygolfsim.com.

                                       JURISDICTION

6. This Court has original jurisdiction of this civil action pursuant to 28 U.S.C.

§1332(a) (Diversity of Citizenship) because Plaintiffs and Defendants are citizens of different

States and the amount in controversy exceeds the sum or value of $75,000.00.

                                       VENUE

7. Venue is proper in this judicial district because it is where a substantial part of the

events or omissions giving rise to Plaintiffs’ claims occurred. See 28 U.S.C. § 1391(b).



                                                   4
           Case 7:19-cv-01395-VB Document 10 Filed 02/14/19 Page 5 of 9



8. This Court may exercise personal jurisdiction over Infinity because they transacted

business within the State of New York, specifically with Plaintiffs, and this action arises out of

that business. Plaintiffs and Defendants entered into various agreements, the terms of which are

more fully set forth below (the “agreements”). The agreements were entered into in New York

and contemplate Plaintiffs’ and Defendants’ performance thereunder in New York.

                               GENERAL ALLEGATIONS

9. On or about   October 24, 2018, Plaintiffs and Defendants entered into an agreement for the

purchase of goods costing more than $500.00. The agreement was oral. This action falls within

the exceptions to the required writings of the Statute of Frauds, under the Uniform Commercial

Code Article 2-201, et seq., for Breach of an oral contract for failure to deliver six custom-made

golf simulators, paid for in full, between merchants, for the sale/purchase of custom-made goods

costing over $500.00, evidenced by other writings.

10. At the time of entering into the oral contract, and throughout the duration of the transaction

for the purchase of the six golf simulators, Plaintiffs were unaware, and Defendants failed to

notify Plaintiffs, of the administrative dissolution status with the State of Florida, Division of

Corporations, dated September 2018, of Infinity Golf & Sports Simulators LLC.

11. Defendants are merchants engaged in the design, manufacture, sale and installation of

commercial golf simulators and other sports simulators, including the type of goods sold to

Plaintiffs, and dealing in goods of this kind.

12. Plaintiffs’ goal in entering into the agreement with Defendants was to

obtain Defendants’ expertise as merchants engaged in the custom design, manufacture, and

installation of six golf simulators for use by the general public for a fee, in Plaintiffs’ new

                                                   5
           Case 7:19-cv-01395-VB Document 10 Filed 02/14/19 Page 6 of 9



establishment located in the Palisades Mall, West Nyack, New York. Plaintiffs are merchants

engaged in the operation of indoor golf simulator establishments for use and enjoyment by their

patrons.

13. On or about October 25, 2018, Plaintiffs received by email from Defendants, a copy of the

written quote, which contained express terms including delivery time of custom goods, between

six to eight weeks after acceptance of the quote, and required immediate payment, which

payments Plaintiffs made promptly. Plaintiffs expressly told Defendants of the importance of

delivery in the promised six to eight-week time frame, as Plaintiffs were entering into a lease in

reasonable reliance on Defendants’ assurances of timely delivery, with expectations of opening

between the end of November 2018 and early December 2018.

14. On or about November 12, 2018, Plaintiffs executed a Lease and Licensing Agreement with

the Landlord for the space located in the Palisades Mall, West Nyack, New York. The lease

expires August 31, 2019. Plaintiffs have paid rent of $13,000.00 for December 2018, and

$4,500.00 for partial rent through mid-January 2019, without the ability to open, operate, and

generate revenue. Plaintiffs paid for, and displayed, a sign at the premises, indicating opening

early December, and inviting customers to purchase gift cards.

                              COUNT I – BREACH OF CONTRACT

15. Plaintiffs hereby incorporate by reference allegations in paragraphs 1-14.

Plaintiffs and Defendants, as merchants, entered into a valid and binding oral contract, for

custom-made goods, specifically six golf simulators designed to fit Plaintiffs’ needs and space,

evidenced by subsequent timely writings, such as price and equipment quotes, paid invoices,

emails and text messages.


                                                 6
          Case 7:19-cv-01395-VB Document 10 Filed 02/14/19 Page 7 of 9



16. Plaintiffs performed any and all conditions precedent and obligations for

which they are seeking avoidance of the agreement and refund of payments made under the

Agreement. Defendants are indebted to Plaintiffs for goods not delivered and for services not

rendered under the Agreement, in the amount of $40,000.04.

17. Although Plaintiffs have demanded payment, in emails, telephone calls, and text messages,

Defendants have promised to pay, but have failed, and refused, to pay.

18. Plaintiffs have been damaged by Defendants’ failure to perform, and for non-payment of the

promised refund.

19. Plaintiffs have incurred additional costs of $37,152.00, paid to a third-party vendor,

Precision, to cover for the goods not delivered and promised under the agreement with

Defendants, plus Plaintiffs will have to pay an extra $2,400.00 to Precision, for specific

additional famous golf courses that were included in the agreement with Infinity.

20. Plaintiffs have lost productivity, revenue and profits in excess of $40,000.00, during the time

they had not been able to open and operate, including the peak December holiday season,

without the necessary equipment paid for and promised by Defendants. Defendants’ actions

constitute fundamental breach, therefore, Plaintiffs declare they are entitled to avoidance of the

agreement.

                              COUNT II – UNJUST ENRICHMENT

21. Plaintiffs hereby incorporate by reference the allegations in the above Paragraphs 1-20.




                                                 7
          Case 7:19-cv-01395-VB Document 10 Filed 02/14/19 Page 8 of 9



22. Defendants have benefitted, without delivering the goods purchased and promised, at

Plaintiffs’ expense, from Plaintiffs’ payment in full for the goods ordered; equity and good

conscience require restitution to Plaintiffs of all sums paid to Defendants.

23. Although Plaintiffs have made numerous demands for delivery or return of sums paid,

Defendants have failed to deliver, and have refused to pay such sums and the amounts remain

unpaid. Plaintiffs have been damaged by Defendants’ non-payment.

                               PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs hereby demand judgment in their favor and

against Defendants as follows:

   A. Avoidance of the Agreement.

   B. Actual damages, compensatory damages and statutory damages, for breach of contract

       and unjust enrichment, including but not limited to return of purchase price of

       $40,000.04; amount Plaintiffs incurred to cover for the goods not delivered in the

       amount of $37,152.00, plus $2,400.00 for famous golf courses; Rent paid of $17,500.00;

       Lost productivity in the amount of $40,000.00, stemming from Defendants’ failure to

       deliver the goods.

   C. Pre- and post-judgment interest on such monetary relief.

   D. Equitable relief.

   E. Incidental damages; costs of bringing this lawsuit, including reasonable attorney’s fees;

       and

   F. For such other and further relief as the Court may deem just and proper in law or equity.




                                                 8
           Case 7:19-cv-01395-VB Document 10 Filed 02/14/19 Page 9 of 9



                                 DEMAND FOR JURY TRIAL
        Plaintiffs, The Back Nine Indoor Golf Ltd., and T & T Virtual Golf LLC hereby demand
a trial by jury on all issues so triable of right.



                                 CERTIFICATION AND CLOSING
Under the Rules of Federal Civil Procedure, Rule 11, by signing below, I certify to the best of
my knowledge and belief, that this Complaint (1) is not being presented for an improper purpose,
such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation, (2) is
supported by existing law or by a non-frivolous argument for extending, modifying, or reversing
existing law; (3) the factual contentions have evidentiary support, or if specifically so identified
will likely have evidentiary support after a reasonable opportunity for further investigation or
discovery; and (4) the Complaint otherwise complies with the requirements of Rule 11.


Dated: February 13, 2019                 Respectfully submitted,


                                         HUNTE LAW GROUP, P.C.
                                         By: /s/ Adrian C. Hunte
                                         Adrian C. Hunte (AH-4514)
                                         Attorney for Plaintiffs T&T Virtual Golf LLC
                                            and The Back Nine Indoor Golf Ltd.
                                         3147 E. Main St., Unit # 97
                                         Mohegan Lake, New York 10547
                                         Telephone Number: (914) 526-1000
                                         Facsimile: (914) 526-3106
                                         Email: huntelaw1@gmail.com




                                                     9
